NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0257n.06

                                         No. 14-3717

                         UNITED STATES COURT OF APPEALS                            FILED
                              FOR THE SIXTH CIRCUIT                            Apr 10, 2015
                                                                          DEBORAH S. HUNT, Clerk

ULISES ROGACIANO MIRON-SANDRIA,                       )
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                )   APPEALS
                                                      )
       Respondent.                                    )
                                                      )
                                                      )


       BEFORE: KETHLEDGE and WHITE, Circuit Judges; LUDINGTON, District Judge.*


       PER CURIAM. Ulises Rogaciano Miron-Sandria, a citizen of Mexico, petitions through

counsel for review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal

from a decision of an immigration judge (IJ) denying his applications for withholding of

removal, protection under the Convention Against Torture (CAT), and cancellation of removal.

       Miron-Sandria was born in Mexico in 1978 (AR 309) and entered this country without

inspection in 1999 (AR 285). He was arrested for assault in 2010 and was placed in removal

proceedings. He applied for the above relief. At a hearing before an IJ, Miron-Sandria testified

that he feared that he would be kidnapped and held for ransom if he returned to Mexico, because

he would be perceived as wealthy after having lived in the United States for many years and


       *
         The Honorable Thomas L. Ludington, United States District Judge for the Eastern
District of Michigan, sitting by designation.
No. 14-3717
Miron-Sandria v. Holder

having relatives in this country, and that the government of Mexico was unable or unwilling to

protect him. Miron-Sandria was asked why he indicated in his application that he would be

persecuted in Mexico based on his political opinion (AR 279), but he had no explanation (AR

186). He admitted that he did not think he would be tortured (Id.). Miron-Sandria has two sons

who are United States citizens (AR 370, 378). He testified that they would stay in the United

States if he were deported (AR 154) and that they would suffer hardship from the separation and

his inability to support them economically.

       The IJ denied all the requested relief, finding that Miron-Sandria had not established

eligibility for withholding of removal because he did not show that he would be persecuted based

on a protected ground, had not established eligibility for protection under the CAT because he

made no showing that he would be tortured, and was not eligible for cancellation of removal

because he was not of good moral character and his sons would not suffer exceptional and

extremely unusual hardship if he were removed (AR 92-106). The IJ found that Miron-Sandria

lacked good moral character based on evidence that the assault charge that brought him to the

attention of the authorities had been dismissed because the victim was threatened and refused to

press charges (AR 105). On appeal, the BIA did not reach this issue but agreed with the

remainder of the IJ’s findings (AR 11-13). Miron-Sandria reasserts his claims before this court.

The government argues that the petition for review should be denied as to Miron-Sandria’s

applications for withholding of removal and protection under the CAT and dismissed for lack of

jurisdiction as to his application for cancellation of removal.

       The denial of an application for withholding of removal will be upheld unless it is

manifestly contrary to law. Almuhtaseb v. Gonzales, 453 F.3d 743, 749 (6th Cir. 2006). In order

to be entitled to withholding, an applicant must establish a clear probability that he will be


                                                -2-
No. 14-3717
Miron-Sandria v. Holder

persecuted if he returns to his country. See Zoarab v. Mukasey, 524 F.3d 777, 782 (6th Cir.

2008). Miron-Sandria testified that he feared that he would be kidnapped and held for ransom

because he would be perceived as being wealthy after living in the United States for a lengthy

time. One who claims to fear persecution by criminal elements must show that the criminals will

target them based on a protected ground. Khozhaynova v. Holder, 641 F.3d 187, 195 (6th Cir.

2011). Criminal exploitation of those perceived as wealthy does not constitute persecution based

on a protected ground. Jutus v. Holder, 723 F.3d 105, 111 (1st Cir. 2013); Lopez-Castro v.

Holder, 577 F.3d 49, 54 (1st Cir. 2009); cf. Khozhaynova, 641 F.3d at 196. Therefore, the denial

of Miron-Sandria’s application for withholding of removal was not manifestly contrary to law.

       The denial of an application for protection under the CAT will also be upheld unless it is

manifestly contrary to law. Ali v. Reno, 237 F.3d 591, 596 (6th Cir. 2001). In order to be

entitled to protection under the CAT, an applicant must show that it is more likely than not that

he will be tortured. Id. Miron-Sandria did not proffer any evidence in support of this claim, and

in fact conceded that he would not be tortured. Accordingly, we must deny the petition for

review as to the claims for withholding of removal and protection under the CAT.

       With reference to his application for cancellation of removal, Miron-Sandria asks the

court to reweigh the factors addressed by the IJ and the BIA in determining whether his sons

would suffer exceptional and extremely unusual hardship if he is removed to Mexico. However,

this is a discretionary determination that we lack jurisdiction to review. See Ettienne v. Holder,

659 F.3d 513, 516-19 (6th Cir. 2011).

       For the above reasons, we deny the petition for review of the denial of Miron-Sandria’s

applications for withholding of removal and protection under the CAT and dismiss the petition

for review of the denial of his application for cancellation of removal.


                                                -3-